IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANGEL CRUZ                                    : No. 172 EAL 2017
                                              :
                                              :
             v.                               : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
POLICE OFFICERS MADONNA,                      :
ROBERT E. PEACHEY, AND                        :
CHRISTOPHER MCCUE                             :
                                              :
                                              :
PETITION OF: POLICE OFFICER                   :
ROBERT E. PEACHEY                             :


                                         ORDER


PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by Petitioner, is as follows:


      Did [the] Commonwealth Court err in holding that a jury’s finding of
      intentional tort liability was sufficient to vitiate Officer Peachey’s immunity
      under the Political Subdivisions Tort Claims Act even though the jury
      found that he did not commit willful misconduct?